Exhibit 10.1

THIRD

AMENDMENT TO EMPLOYMENT AGREEMENT

JEFFREY M. STAMPS, R.Ph. (“Employee”), and OMNICARE MANAGEMENT COMPANY, a
Delaware corporation (the “Company”), hereby agree as follows:

 

1. Recitals

(a) The Company and Employee have entered into an employment agreement, dated
June 1, 1999 (the “Employment Agreement”);

(b) The Company and Employee amended the Employment Agreement by mutual written
agreement on December 31, 2002 and December 29, 2008 (the “Prior Amendments”);
and

(c) The Company and the Employee wish to amend the Employment Agreement as set
forth below.

 

2. Amendments

(a) Section 2.2 is hereby deleted and replaced with the following:

“Employee will be eligible to participate in the benefits program provided by
the Company to its senior executives. In addition, commencing in 2008 plan year,
the Company will contribute annually an amount equal to eight (8) % of
Employee’s annual cash compensation to an account for Employee pursuant to the
Omnicare, Inc. Rabbi Trust For Deferred Compensation Arrangements (the “Rabbi
Trust”) which will vest in five (5) equal annual installments commencing one
year following the date each such contribution should be made, such contribution
will be credited at least 120 days after the end of each calendar year;
provided, however, that the Company shall have no obligation to make any such
contribution (and it shall not make any such contribution) at any time such
contribution (if made) would result in a transfer of property (within the
meaning of Section 83 of the U.S. Internal Revenue Code of 1986, as amended,
(the “Code”)) by operation of Section 409A(b) of the Code. For purposes of the
Rabbi Trust, “total cash compensation” shall include, in each applicable plan
year, the Base Salary, cash bonuses and any income received or recognized by the
Employee on restricted stock awards held by him for such year (plus payments
received by Employee as, or in lieu of, dividends on such restricted stock
awards for such year).”

(b) The second sentence of Section 3.4(a) is hereby deleted and replaced with
the following:

“If the Company terminates this Agreement other than a Termination for Cause,
(i) Employee shall receive as severance pay continued payment of



--------------------------------------------------------------------------------

his Base Salary (as the term is defined in Section 2.1 of this Agreement) until
the date of the expiration of this Agreement but in no event less than a period
of eighteen (18) months, such payment to be made in accordance with the
Company’s standard payroll practices and with the first such payment to be made
not later than thirty (30) days after Employee’s Separation from Service occurs;
(ii) the Rabbi Trust contributions Employee has received pursuant to Section 2.2
shall vest immediately upon termination; and (iii) any restricted stock or stock
options Employee has received from Omnicare, to the extent then outstanding and
unvested, shall vest immediately upon termination.”

(c) Article 3 of the Employment Agreement is hereby amended by adding a new
Section 3.6 to read in its entirety as follows:

“3.6 Parachute Tax Indemnity.

(a) If it shall be determined that any amount, right, or benefit paid,
distributed or treated as paid or distributed by the Company or any of its
affiliates to or for Employee’s benefit (whether paid or payable or distributed
or distributable hereunder or otherwise, including, without limitation, in
connection with a change in control of the Company, but determined without
regard to any additional payments required under this Section 3.6) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Employee with respect to such excise tax
(such excise tax, together with any such interest and penalties, collectively,
the “Excise Tax”), then Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Employee
of all federal, state and local taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. Any such
Gross-Up Payment shall be made as soon as reasonably practicable following such
determination and in all events not later than the end of Employee’s taxable
year following Employee’s taxable year in which the tax was remitted.

(b) All determinations required to be made under this Section 3.6, including
whether and when Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm as shall be designated
jointly by Employee and the Company (the “Accounting Firm”), which shall be
permitted to designate an independent counsel to advise it for this purpose. The
Accounting Firm



--------------------------------------------------------------------------------

shall provide detailed supporting calculations both to the Company and Employee
within fifteen (15) business days of the receipt of notice from Employee or the
Company that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm and its legal counsel
shall be paid by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 3.6, shall be paid by the Company to Employee (or to the Internal
Revenue Service (the “IRS”) on Employee’s behalf) within five (5) days of the
receipt of the Accounting Firm’s determination. All determinations made by the
Accounting Firm shall be binding upon the Company and Employee. As a result of
the uncertainty regarding the application of Section 4999 of the Code hereunder,
it is possible that the IRS may assert that an Excise Tax is due that was not
included in the Accounting Firm’s calculation of the Gross-Up Payments (an
“Underpayment”). In the event that the Company exhausts its remedies pursuant to
this Section 3.6 and Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any additional Gross-Up Payments that are due as a result
thereof shall be promptly paid by the Company to Employee (or to the IRS on
Employee’s behalf).

(c) Employee shall notify the Company in writing of any claim by the IRS that,
if successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but not later than ten
(10) business days after Employee receives written notification of such claim
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. Employee shall not pay such claim prior to
the expiration of the thirty (30)-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
Employee in writing prior to the expiration of such period that it desires to
contest such claim, Employee shall: (i) give the Company all information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney selected by the
Company and reasonably acceptable to Employee and ceasing all efforts to contest
such claim; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all reasonable costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Employee harmless, on an after-tax basis, from any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs



--------------------------------------------------------------------------------

and expense. Without limiting the foregoing provisions of this Section 3.6, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine and direct; provided, however,
that if the Company directs Employee to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Employee, on an
interest-free basis, and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Employee’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
IRS or any other taxing authority. Any payment or reimbursement made to Employee
pursuant to this Section 3.6 shall be made as soon as reasonably practicable
following the date the related cost or expense was incurred or tax was remitted,
as the case may be, and in all events not later than the end of Employee’s
taxable year following Employee’s taxable year in which the cost or expense was
incurred or tax was remitted, as the case may be.

(d) If, after Employee’s receipt of an amount advanced by the Company pursuant
to this Section 3.6, Employee becomes entitled to receive any refund with
respect to such claim, Employee shall promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after Employee’s receipt of an amount advanced by the
Company pursuant to this Section 3.6, a determination is made that Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify Employee in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after the Company’s receipt
of notice of such determination, then such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

(e) The provisions of this Section 3.6 shall survive the expiration of
Employee’s term of employment hereunder.”



--------------------------------------------------------------------------------

3. General

Except as previously changed by the Prior Amendment and as specifically amended
herein, the Employment Agreement will remain in full force and effect in
accordance with its original terms, conditions and provisions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this amendatory agreement as
of April 11, 2009.

 

EMPLOYEE     OMNICARE MANAGEMENT COMPANY

/s/ Jeffrey M. Stamps

     

/s/ Thomas R. Marsh

Jeffrey M. Stamps, R.Ph.     By:   Thomas R. Marsh     Title:   Assistant
Treasurer